Citation Nr: 1828217	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for a traumatic brain injury (pipe to head), with memory and cognitive loss.

5.  Entitlement to service connection for a urinary disorder, to include as due to herbicide agent exposure.

6.  Entitlement to service connection for a back disorder, to include degenerative disc disease.

7.  Entitlement to service connection for right knee osteoarthritis. 

8.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure.

9.  Entitlement to service connection for skin cancer, to include as due to herbicide agent exposure.

10.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James McElfresh, II, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969, with confirmed service in the Republic of Vietnam from June 1968 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a June 2016 substantive appeal (Form 9), the Veteran and his representative indicated that there may be clear and unmistakable error (CUE) in the decision that denied entitlement to service connection for anxiety and depression.  As that decision is currently on appeal and never became final, there can be no claim for CUE.

All issues, other than the claim for service connection for a psychiatric disorder, are REMANDED to the AOJ for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has a current psychiatric disorder which has been shown by competent evidence to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met. 38 U.S.C. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran asserts that he has anxiety and depression due to in-service stressors.

Private treatment records note an extensive history of treatment for chronic anxiety.  A December 2016 VA examiner diagnosed the Veteran with other specified trauma and stressor-related disorder characterized by depressed mood, anxiety, impaired judgment, flattened affect and suicidal ideation.  The examiner found this disorder to be at least as likely as not caused by in-service stressors.

The Board finds the examiner's opinion to be highly probative and unchallenged by any evidence in the record.  Accordingly, service connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

VA is required to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The record, however, does not reflect that a 38 C.F.R. § 3.159(b) letter was issued in this case.  This error must be corrected on remand.  38 C.F.R. § 19.9.

It appears from the record that the Veteran has been treated for heart disease.  A June 2017 private treatment record contains a list of chronic conditions including coronary artery disease involving native coronary of native heart without angina pectoris, while a February 2018 private treatment record indicates a medical history for atherosclerotic heart disease with a moderate to severe left anterior descending lesion.  The Board finds that a VA cardiovascular examination would be helpful to ascertain whether the Veteran in fact has ischemic heart disease, or any other cardiovascular disorder (including hypertension) as due to service.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter, addressing all nine claims remaining on appeal.  All necessary follow-up action should be taken in conjunction with the Veteran's response (if any), to include searches for medical records pursuant to 38 C.F.R. § 3.159(c) and (e).

2. Afford the Veteran a VA cardiovascular examination, with an examiner who has reviewed the entire claims file.  It is requested that the examiner determine whether the Veteran currently has heart disease and specify the precise diagnosis of this disease.  Clarification is also sought as to whether a current diagnosis of hypertension is appropriate.  For each diagnosed disorder, it is requested that the examiner opine whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosis is etiologically related to service. All opinions must be supported by a rationale.

3. Then, after completing any additional necessary development, readjudicate the Veteran's nine claims.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


